Case 2:17-cr-00697-SJO Document 101-3 Filed 10/15/18 Page 1 of 4 Page ID #:1287




                                                          FLINT_002118
Case 2:17-cr-00697-SJO Document 101-3 Filed 10/15/18 Page 2 of 4 Page ID #:1288




                                                          FLINT_002119
Case 2:17-cr-00697-SJO Document 101-3 Filed 10/15/18 Page 3 of 4 Page ID #:1289




                                                          FLINT_002120
Case 2:17-cr-00697-SJO Document 101-3 Filed 10/15/18 Page 4 of 4 Page ID #:1290




                                                          FLINT_002121
